Lamar, J.
Birdsong was convicted of receiving stolen goods knowing them to be stolen. It is contended in the brief of counsel for the plaintiff iu error that the goods were not identified; that the ownership was not proved as laid, except by the testimony of the principal thief, who, it is insisted, was an accomplice. If the testimony of the principal thief can be received and considered like that of any other witness, the evidence was amply sufficient to establish the corpus delicti, to identify the goods, and to prove the ownership as laid in the indictment. That the principal thief is not an accomplice is directly ruled in Springer v. State, 102 Ga. 447; and no error appearing, the judgment refusing a new trial is Affirmed.

All the Justices concur.